Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 14 is objected to because of an informality.  Claim 14 contains a typographical error as it has the word ‘on’ instead of ‘one’ in the phrase: machining excess material from at least on of…”  Appropriate correction is required.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1,3-4, & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0259462 to Kottilingham.
Claim 1 recites a method of forming a gas turbine engine component, specifically a turbine blade.  Kottilingham relates to such a method.  See Kottilingham [0001] & [0014].  Kottilingham teaches providing an airfoil (101) extending radially from a base (103) to a blade tip (111). See Kottilingham [0015] and Fig. 1.  Kottilingham further teaches that the airfoil [has] a pressure sidewall and a suction sidewall each extending between a leading edge and a trailing edge opposite the leading edge; and an internal cooling circuit extending from the base to the blade tip.  See Kottilingham [0015]-[0016] and Fig. 1.
Claim 1 then recites forming a presintered preform comprising: a first squealer tip rail; a second squealer tip rail adjacent to the first squealer tip rail; and a squealer tip cap extending between the first and second squealer tip rails…[and that] the first and second squealer tip rails, and the squealer tip cap define an internal squealer tip cooling channel.  Kottilingham teaches forming a pre-sintered preform (PSP) separate squealer tip structure (401).  See Kottilingham [0019], [0024], and Fig. 4.  Figure 2 of Kottilingham shows the structures of this squealer tip.  Claim 1 is rejected using three different interpretations of which structures in figure 2 are the claimed squealer tip structures.  Regardless of interpretation, in all three cases the presintered preform is then braze[d]…to the blade tip.  See Kottilingham [0024]-[0026].
The first interpretation is that cooling channel (205) is the internal squealer tip cooling channel with the walls on either side being the rail[s] and the material above being the tip cap.  the first and second squealer tip rails, and the squealer tip cap define an internal squealer tip cooling channel.  Kottilingham teaches that channel (205) is fluidly connect[ed to] the internal cooling circuit via channels (207) to interior (201).  See Kottilingham [0020].
The second interpretation is that each cooling channel rail are the the first and second tip rails, and that center region (117) is the tip cap.  The open top groove above the center region (117) is then the internal channel because the groove lies within (inside) the two rails.  This groove is fluidly connected to the cooling channels inside through portion (203).
Interpretation 3 is the same as interpretation 2, but the internal channel (201) is the internal squealer tip cooling channel.  Which is then connected to other internal cooling channels.  
Claim 3 recites a step of forming the supply aperture in the blade tip.  Claim 3 does not recite this forming step needs to occur after the step of providing [the] airfoil.  Since the airfoil in figures 1-2 of Kottilingham has supply apertures, as discussed in the rejection of claim 1, they must have been formed earlier.
Claim 4 recites the presintered preform comprises a wide gap braze composition.  The term wide gap brazing is a term of art that refers to brazing parts that have wider gaps between the two objects being joined.  A wide gap braze composition refers to the types of brazing materials that may be used in such situations.  One such brazing material is a blend of braze alloy and filler powder, which a higher melting temperature filler material is mixed with lower melting temperature.  Kottilingham teaches that the PSP has two such material.  See Kottilingham [0026]-[0027].  Thus, the presintered preform is formed of material that is also a wide gap braze composition.  The claim only requires that the material be this type of material, it does not claim that the structure formed must have a wide gap (and such a wide gap if claimed may be indefinite absent a definition of how large a gap constitutes wide gap in the turbine arts). 
Claim 13 recite brazing using a vacuum furnace.  Kottilingham teaches vacuum brazing as an option.  See Kottilingham [0024].

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0259462 to Kottilingham in view of U.S. 2017/0260865 to Schloffer and/or U.S. 2017/0342842 to Gallier.
Claim 2 recites machining material from the blade tip and claim 14 recites after brazing the presintered preform to the blade tip, machining excess material from at least on of first squealer tip rail, the second squealer tip rail, or the squealer tip cap.  It is common practice in turbine blade manufacture that after initial fabrication some finishing machining is performed to ensure the component has appropriate final contours.  See e.g. Schloffer [0020] and Gallier [0051].  As such, it would have been likewise obvious to perform finishing machining as needed on the blade and squealer tip of Kottilingham.  See MPEP 2143(D).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0259462 to Kottilingham in view of U.S. 2016/0003066 to Stratton.
Claim 5 recites that the presintered preform comprises particles of an abrasive.  Kottilingham is silent on which the PSP has such abrasive particles.  But Stratton teaches that brazing material on the tip coatings of turbine blades may have abrasive material within it to function with the abradable coating on the outer blade air seal section.  See Stratton [0004]-[0005] and [0007].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, the blade tip preform of Kottilingham would likewise be expected to interact with an outer blade air seal.  Thus, it would have been obvious to modify it to have such abrasives in the upper-most portions of the tip preform.  Such a modification would have been predictable because both references relate to brazing elements to blade tip structures in turbines blades.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0259462 to Kottilingham in view of U.S. 10,436,040 to Rhodes.
Claim 6 recites forming in at least a portion of the blade tip one or more three-dimensional features.   Kottilingham is silent on the presence of such 3D features.  But Rhodes teaches that such features are known in the cooling channel turbine blade tip art.  Specifically, Rhodes teaches that cooling channels in tips may have shaped pedestal structures (124) that control fluid flow and increase head transfer.  See Rhodes col. 5, ll. 35-67 and Figs. 4 and 8A-C.  It would have been obvious to modify Kottilingham to have such structures to likewise increase cooling flow effectiveness.  It would have likewise been obvious to form such features in a portion of at least one of the first squealer tip rail or the second squealer tip rail as recited in claim 7.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0259462 to Kottilingham.
Claim 12 recites using induction heating for the brazing.  Kottilingham teaches that several types of brazing may be used.  The type of heat source is therefore a mere design choice. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0259462 to Kottilingham in view of U.S. 2019/0063250 to Shi.
Claim 15 recites applying an abrasive coating to a surface of the squealer tip cap.  Kottilingham does not explicitly teach an abrasive coating, but does teach that a suitable coating layer may be placed on the preform.  See Kottilingham [0030].  Shi teaches that once such suitable coating is an abrasive coating for interacting with an abradable outer air seal.  See Shi [0006], [0041] and Abstract.  It would have been obvious to modify Kottilingham to have such a coating because it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).   

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowable because none of the prior art relating to brazing squealer tips in a similar manner recite disposing a filler material between the [two] squealer tip rails.  Claims 9-11 are allowable based on their dependence from claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”